Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant’s submission of the replacement drawings filed 17 August 2020 is acknowledged. Applicant’s submission of a substitute specification in both marked-up and clean formats in compliance with 37 C.F.R. 1.52, 1.121(b)(3), and 1.125, filed 19 November 2020 is acknowledged. Applicant’s amendment of the claims filed 18 September 2021 has been entered.

Election/Restriction
Applicant’s election of Group II, claims 6-17, in the reply filed on 18 September 2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Claims 1-20 are pending. Claims 1-5 and 18-20, which were previously drawn to the invention of Group I, have been amended to be drawn to the elected invention of Group II. Accordingly, claims 1-20 are under examination. 

Drawings
GRANTED. The color drawings are accepted and the conditions for accepting color drawings under the provisions of 37 C.F.R. §1.84 have been satisfied.

Sequence Rules Compliance
The instant application is not fully compliant with the sequence rules, 37 CFR 1.821-1,825, because each disclosure of a sequence embraced by the definitions set forth in the rules is not accompanied by the required reference to the relevant sequence identifier (i.e., SEQ ID NO). This occurs in the specification at paragraph [0054]. Compliance with the sequence rules is required.

Claim Objections
Claims 5, 12-13 and 18 are objected to because of the following informalities:
In claims 12-13, the word “further” should be deleted.
In claims 5 and 18, the term “P4 PMSCs” should be “the fourth passage (P4) PMSCs”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 14-16 and 19-20 use the term “the JAG1”. It is unclear whether the term refers to the soluble unbound Jagged1 or the native Jagged1 protein (i.e., the membrane-bound protein), because the acronym “JAG1” is used in the specification when referring to the native protein, e.g., “The Notch ligand Jagged1 (JAG1) is abundantly expressed and markedly increased in cartilage …” (spec. at [0009]) It is suggested to amend the claims to use the term “the soluble unbound JAG1”.
Similarly, claim 5 recites “a pharmaceutical composition comprising …Notch ligand Jagged1 (JAG1)”. It is unclear whether the claim requires the pharmaceutical composition comprising a native (membrane-bound) Notch ligand Jagged1 (JAG1) or a soluble unbound form of the protein. 
In addition, claim 4 recites “substantially 10 g/ml”, however, “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (Exp. Mol. Med., 2018, Sep. 21, Vol. 50(9):1-10) (hereinafter “Sun”). 
Sun teaches administering (by intra-articular injection) 0.2 million pre-treated placenta-derived mesenchymal stromal cells (PMSCs) mixed with a soluble unbound JAG1 (10 µg/ml) into the knee joint cavity of a mouse post-traumatic osteoarthritis (PTOA) model, once a week for 4 weeks, for cartilage regeneration (p. 2-3, under the section “In vivo experiment”, and p. 4-5, under the section “JAG1-treated PMSCs induce cartilage repair in experimental OA”). Sun teaches that the PMSCs cultured in a medium containing 10 g/ml of the soluble unbound JAG1 showed significantly enhanced chondrogenesis (p. 4, under the section “Enhanced chondrogenic differentiation in PMSC culture with JAG1 treatment”). Sun further teaches the detailed process of preparing PMSCs from the villous tissue of placenta, and culturing the isolated PMSCs through 4 passages (P4) for expansion, as recited in instant claims 5 and 18, (p. 2, under the section “Human PMSC isolation and culture”). Sun teaches pre-conditioning PMSCs in serum-free chondrogenic medium containing the soluble 
Therefore, Sun anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 11 are further rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Exp. Mol. Med., 2018, Sep. 21, Vol. 50(9):1-10).
Sun teaches as set forth above. Sun, however, does not teach administering 0.5-3 million PMSCs. However, given that the level of skill in this art is very high, and that optimizing parameters such as the number of cells used in cell therapy is routine, modifying the number of cells used by Sun, e.g., 0.2 million cells, to the claimed range of 0.5-3 million cells would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

Claims 1, 2, 6-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mokbel et al. (BMC Musculoskelet. Disord., 2011, Vol. 12:259) (hereinafter “Mokbel”), in view of Jeon et al. (J. Cell. Biochem., 2016, Vol. 117(5):1112–1125) (hereinafter “Jeon”), and further in view of Tian et al. (Mol. Cell. Endocrinol., 2015, Vol. 403:30-38) (hereinafter “Tian”) and Urs et al. (Adipocyte, 2012, Vol. 1(1):46-57) (hereinafter “Urs”).
Mokbel teaches intra-articular injection of autologous mesenchymal stem cells (MSCs) derived from bone marrow in osteoarthritic animal model. Mokbel teaches that the reparative effect of MSCs was significant both clinically and radiologically in the treated groups compared to the control groups (see Abstract). Mokbel teaches that in certain joint degenerative diseases such as osteoarthritis (OA), stem cells are depleted and have reduced proliferative capacity and reduced ability to differentiate into cells of the chondrogenic lineage, and the delivery of stem cells to these individuals may therefore enhance repair or inhibit the progressive loss of joint tissue (p. 9, 1st paragraph under the section “Discussion”). Mokbel teaches that each animal received a single intra-articular injection of autologous MSCs in an amount of 1.8-2.3×106 cells/ml cells suspended in 3 ml of hyaluronic acid (under the section “Methods”, see “Study design” on p. 2, and “4.1-Isolation of MSCs” on p. 3). 

Jeon compared mesenchymal stem cells (MSCs) derived from various sources, including human bone marrow (BM), placenta (PL), and adipose tissue (AT), with multipotent capabilities for cell therapeutics. Jeon teaches that primitive PL-MSCs have biological advantages relative to those from other sources, making PL-MSCs a useful model for clinical applications of cell therapy (see Abstract). Jeon teaches that PL-MSCs were isolated from the placentas by cutting the entire tissue into 1-2 mm pieces, digesting with collagenase, squeezing through a cell strainer, washing with PBS, and resuspending in culture medium (1st paragraph under the section “MATERIALS AND METHODS”). As evidenced by Wang et al. (Chapter 3, Structure of the Placenta, in “Vascular Biology of the Placenta”, 2010, San Rafael (CA): Morgan & Claypool Life Sciences), the main structure of placenta is villous tissue. Therefore, the PL-MSCs isolated by Jeon comprise the MSCs from the villous tissue of placenta.   
Tian further teaches that Notch inhibits chondrogenic differentiation of mesenchymal progenitor cells (MPCs) by targeting Twist1 (see Abstract). Tian teaches that previous study showed that using a Notch signaling inhibitor could stimulate MPC chondrogenic differentiation. Tian teaches that these findings provide additional support for the potential treatment of cartilage defects and osteoarthritis by local modification of Notch signaling in MPCs. Urs furthermore teaches a soluble Jagged1 which inhibits Notch signaling (see Abstract). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PL-MSCs which have been treated with a soluble Jagged1 in the method of Mokbel for treatment of osteoarthritis. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a soluble Jagged1 into the pharmaceutical composition containing the PL-MSCs for treatment of osteoarthritis. One of ordinary skill in the art would have been motivated to do so, because Mokbel teaches intra-articular injection of autologous MSCs for treatment of osteoarthritis, Jeon further teaches that primitive PL-MSCs have biological advantages for clinical applications of cell therapy relative to those from other sources, and Tian and Urs furthermore teach a Notch signaling inhibitor, such as a soluble Jagged1, could stimulate MSC chondrogenic differentiation. Therefore, the combined teachings provide a reasonable expectation of success in promoting cartilage formation and treating osteoarthritis in a patient.
Regarding the limitations recited in claim 8 (“wherein the joint is a knee”), claim 11 (“wherein the pharmaceutical composition contains between 0.5 million and 3 million PMSCs”), and claim 13 (injecting once a week for four weeks), making such modifications would have been prima facie obvious in view of the cited prior art. For example, Mokbel teaches intra-articular injection of a pharmaceutical composition comprising MSCs into an articular joint of an osteoarthritic animal model. It would have been prima facie obvious to one of ordinary skill in the art to use the method to treat an osteoarthritic knee. Also Mokbel teaches injecting 1.8-2.3×106 cells/ml cells suspended in 3 ml of hyaluronic acid (a total of 5.4-6.9×106 cells). Optimizing the number/volume of 6 requires merely routine experimentation. Further, given that the level of skill in this art is very high, and that optimizing parameters such as administration schedule of a pharmaceutical composition is routine, modifying the treatment method to repeat the injection once a week for four weeks would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 3, 2021